Exhibit LOAN AGREEMENT THIS LOAN AGREEMENT (the “Loan Agreement”) is made and entered into to be effective on September 24, 2008, by and between Farm Credit of Southwest Florida, ACA, an agricultural credit association for itself and as agent/nominee for other lending institutions having an interest, direct or indirect, in the Loan (as defined hereinbelow) from time to time, whose address is 330 North Brevard Avenue, Arcadia, Florida 34266 (“Lender”), ATLANTIC BLUE GROUP, INC., ALICO HOLDING, LLC, BLUE HEAD RANCH, LLC, BLUE HEAD FARMS, LLC, BLUE HEAD CATTLE, LLC, TRI-COUNTY GROVE, LLC, PHOENIX INDUSTRIES, LLC, ATLANTICBLUE WAREHOUSING, LLC, BLUE BOX STORAGE, LLC AND FOOTMAN TRAIL, LLC (collectively, “Borrowers” and each a “Borrower”), whose addresses are P.O. Box 1318, Lake Wales, Florida 33859-1318 and the Guarantors (as defined below) (collectively, the “Parties”, each singly, a “Party”). NOW, THEREFORE, in consideration of the terms and conditions set forth herein, Lender and Borrowers enter into this Loan Agreement and agree as follows: 1.Definitions.For the purposes hereof: 1.1“Advance” means an advance of proceeds of the RLOC to Borrowers pursuant tothe terms of this Loan Agreement. 1.2“Advance Agent” means Ben R. Adams, Jr., or such other Person as may be designated by
